     Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 1 of 30. PageID #: 236



                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,            )     CASE NO.: 1:18-CR-22
                                     )
              Plaintiff              )     JUDGE: SOLOMON OLIVER, JR.
                                     )
              vs.                    )     DEFENDANT PHILLIP DURACHINSKY’S
                                     )     MOTION TO SUPPRESS EVIDENCE
PHILLIP DURACHINSKY,                 )     AND STATEMENTS
                                     )
              Defendant              )      EVIDENTIARY HEARING REQUESTED


       Now comes Defendant Phillip Durachinsky, by and through counsel, and

respectfully moves this This Honorable Court for an order suppressing evidence, to wit:

Defendant’s computer and external hard drives, Defendant’s work computer and flash

drive (derivative evidence), computer data from Defendants’ personal and work

computers, computer data from Defendant’s external hard drives, derivatively resulting

statements made by Defendant, as well as any and all other derivatively obtained

evidence. All said evidence was obtained by the Government in violation of Defendant’s

rights under the Fourth Amendment of the United States Constitution. Defendant asserts

that his personal computer, and electronic storage device were seized without search

warrants, and all additional computer related evidence was “fruit of the poisonous tree”.

Defendant further asserts that his personal computer was initially searched without a

search warrant, and was unlawfully again searched subsequent to its seizure, but prior to

the issuance of a search warrant. Eventually, investigators did get search warrants to

search Defendant’s computers, and they discovered evidence (computer data) that

included text files, picture files, and log files, which the Government will seek to introduce

at trial. As a derivative result of the illegally obtained evidence, Defendant later made
                                              1
     Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 2 of 30. PageID #: 237



incriminating statements to investigators. These statements, as well as any and all other

derivative evidence, must also be suppressed as “fruit of the poisonous tree”.

      Defendant adamantly contends that the Government will be unable to show that

the search and seizure at issue in this case falls within any recognized exception to the

warrant requirement of the Fourth Amendment. Although Defendant obviously does not

know what the Government will specifically argue in attempting to justify the warrantless

search and seizure, Defendant has tried to anticipate the basic Government arguments

in his attached Memorandum in Support.



                             MEMORANDUM IN SUPPORT

                                STATEMENT OF FACTS

      According to discovery provided by the Government, on January 4, 2017, Case

Western Reserve University (CWRU) was contacted by a third party regarding network

scanning and an infected system on the third party's network. The third party provided

CWRU indicators of compromise, i.e., computer forensic artifacts indicating a computer

infection, which were used in the malware communications found on the third party

system. The third party stated that it believed that because of the communication

between the third party's infected computer and the CWRU system, the CWRU system

was also likely compromised. On January 5, 2017, CWRU contacted the FBI related to

the notification from the third party, and confirmed that an intrusion had occurred on the

CWRU network. CWRU identified over 100 computers at CWRU with active Internet

connections as being infected with the malware. On January 6, 2017, the FBI

interviewed CWRU Information Technology (IT) security personnel and imaged an



                                            2
     Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 3 of 30. PageID #: 238



infected computer. The FBI's review of the image confirmed that computers at CWRU

had been compromised for several years. CWRU determined that an IP address,

associated with the malware that had infected the CWRU computers, had also been

used to access the alumni email account of CWRU alumnus Defendant Phillip

Durachinsky. Presumably, on or about January 6, 2017, Defendant became the primary

suspect in the computer malware attack on the CWRU computers. On January 10, 2017

the FBI continued with its full investigation into the matter including the performing of

criminal history and bureau of motor vehicle checks on Defendant. Base on those

records searches the FBI learned of Defendant’s home address located in North

Royalton, Ohio.

       On January 18, 2017, at approximately 10:00 pm, five FBI agents, and two North

Royalton police officers went to Defendant’s home, where he lived with his parents, to

conduct what is referred to in the FBI 302 report as a “knock and talk”. At the time,

Defendant was not at home, but rather was at his job in Cleveland. Neither the FBI or

North Royalton had a search warrant or arrest warrant, nor had either agency

apparently ever sought warrants prior to going to Defendant’s home. Apparently, the

law enforcement agents did not believe that they had adequate probable cause, at that

time, in order to obtain a search warrant for Defendant’s home or for his computer.

Defendant’s sixty-one year old father, Phillip Durachinsky (Mr. Durachinsky) answered

the door. When Mr. Durachinsky opened the door, he was greeted by two FBI agents.

After being advised as to the identity of the agents, Defendant’s father agreed to talk,

and let those two agents in the agents in the residence (the other three agents who

ultimately entered the home were never invited inside, but entered without the



                                              3
     Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 4 of 30. PageID #: 239



Durachinskys’ invitation or consent). Also present at the residence was Mr.

Durachinsky’s sixty year old wife Marylou Durachinsky (Mrs. Durachinsky), who was

dressed in her nightgown, and had been in bed at the time law enforcement officers

came to the home. At one point, a third FBI agent opened the front door and entered

the house while Mr. Durachinsky was speaking with the first two agents at the dining

room table. Mrs. Durachinsky indicated their son also lives at the residence but was at

work. Mr. and Mrs. Durachinsky were advised that the FBI was conducting an

investigation involving suspicious network activity originating from an IP address

registered to their home. Mr. Durachinsky led the agents to the basement where his

desktop computer was located. Mr. Durachinsky signed a "Consent to Search

Computer(s)" form for his HP desktop computer with serial number 4CE4100VNB

located in the basement. While Mr. Durachinsky was in the basement, two more FBI

agents let themselves in through the front door. There were now five FBI agents in the

relatively small home. Mrs. Durachinsky showed a laptop in the living room that she

uses. Mrs. Durachinsky signed "Consent to Search Computer(s)” form for the Dell

laptop with tag 3JR2402 located in the living.

       Mrs. Durachinsky was then asked if there were any other computers in the

house. She indicated that Defendant had a laptop in his room that he remotes into from

work (this room is a separate room from Defendant’s bedroom, and is located adjacent

to Defendant’s bedroom down a hallway). The FBI agents indicated that they wanted to

look at the Defendant’s computer. Mrs. Durachinsky told the FBI agents that they

should call him at work first, and she did not give the FBI agents permission to look at

Defendant’s computer. The FBI called Defendant at his job, and Defendant wanted to



                                            4
     Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 5 of 30. PageID #: 240



know whether they had a warrant. The FBI agent speaking with Defendant told

Defendant that they can seize and seal it, and then get a warrant. Defendant expressly

indicated that he did not consent to the seizure of his computer, and he told them that

they could not take his computer without a search warrant. Further, Defendant did not

give his consent for FBI agents to open the computer lid and look at any contents on the

computer screen, input any information into his computer, or use his computer in any

manner. Defendant indicated that he was leaving work, and coming directly home with

some friends from work.

       Mr. and Mrs. Durachinsky then went down the hallway and showed the FBI

agents Defendant’s computer room, which was his childhood bedroom, was used

exclusively by Defendant, and which contained his laptop computer. Mr. and Mrs.

Durachinsky opened the door, and pointed to an ACER Aspire laptop sitting on a desk.

Although one of the FBI agents in the 302 report indicated that he noticed the laptop lid

was “slightly open” and observed the mouse pointer was moving and the screen was

updating, Defendant strongly asserts that he had shut the laptop lid when he was last

finished using the computer, and that he would never have left the laptop lid partially

open. Defendant maintains that he always keeps the laptop lid closed. Additionally,

Defendant contends that a desk chair, which was positioned such that it would have

blocked any view of a possible open computer screen, would have had to have been

moved by the FBI agents prior to them having been able to view the computer screen,

even assuming arguendo, that the laptop lid was slightly open. At no time did either Mr.

or Mrs. Durachinsky give permission to the FBI agents to enter or search Defendant’s

computer room. Regardless, FBI agents entered the room, and soon after, the laptop



                                             5
     Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 6 of 30. PageID #: 241



lid was opened. One of the FBI agents believed someone may have been remotely

accessing the laptop. At that point in time, another of the FBI agents unplugged the

power cord from the router located in the basement in order to prevent the remotely

connected user from deleting information from the laptop. FBI agents also took cell

phone video and still shots of the laptop screen. One of the FBI agents entered

commands on the ACER laptop to determine if there was encryption on the laptop. No

encryption was observed in use on the laptop by the agent. The laptop belonging to

Defendant, described as an ACER Aspire laptop and a Western Digital external hard

disk drive, which was located next to the laptop but disconnected from the laptop, was

seized by the FBI agents.

      When Defendant arrived at his home, it was once again made clear to the FBI

agents that Defendant did not consent to either the search or seizure of his computer.

The agents responded that they were seizing the computer due to exigent

circumstances, and a search warrant would be applied for later that night (it was issued

in the early morning of the following day). Searches were not conducted of the HP

desktop and Dell laptop computers belonging to Mr. and Mrs. Durachinsky, at that time.

      On a subsequent date, the FBI went to Defendant’s work place and spoke with

Defendant’s employer. The FBI requested consent from the employer to search

Defendant’s work computer (Lenovo S41-70) as well as an attached USB drive

(SanDisk Cruzer Glide 128 GB). Apparently, the FBI agents did not have a search

warrant at that time for the computer or USB drive. The FBI did eventually obtain a

search warrant for those items, based in large part on the evidence uncovered during

the search of Defendant’s personal laptop computer. Although Defendant’s employer



                                            6
       Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 7 of 30. PageID #: 242



signed a written consent form authorizing the seizure and search of Defendant’s work

computer, Defendant never consented to either the seizure or the search of those items.

        Based upon a review of the logs of Defendant’s computer, the following timetable

for Wednesday January 18, 2017, regarding the FBI agents’ actual physical contact with

Defendant’s computer, will be shown as follows:

   •    10:05:27 am - Defendant closes the lid of his lap top computer prior to leaving for work.

   •    10:13:52 pm – FBI agents open lap top lid of computer.

   •    10:14:00 pm – Voicemail to Defendant’s boss, Mark Lorkowski. (approx. time)

   •    10:14:56 pm – FBI agents begin videotaping (Video #1) of lap top computer screen.

   •    10:15:31 pm – End of recording Video #1.

   •    10:15:43 pm - FBI agents begin videotaping (Video #2) of lap top computer screen.

   •    10:16:03 pm - End of recording Video #2.

   •    10:16:16 pm – FBI agents take photo #1 of lap top computer screen.

   •    10:17:15 pm – FBI agents disconnect Internet.

   •    10:18:38 pm – FBI agents use lap top touchpad for the first time.

   •    10:32:29 pm - FBI agents take photo #2 of lap top computer screen.

   •    10:40:42 pm - /home/me2/.bash history modified by FBI agents.

   •    10:42:37 pm - FBI agents begin videotaping (Video #3) of lap top computer screen.

   •    10:42:39 pm - End of recording Video #3.

   •    10:42:46 pm - FBI agents begin videotaping (Video #4) of lap top computer screen.

   •    10:45:18 pm - End of recording Video #4.

   •    10:46:43 pm - FBI agents close lap top lid of computer.

   •    10:46:45 pm – FBI agents unplug power cable (battery discharging).

                                             7
       Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 8 of 30. PageID #: 243



   •    10:50:19 pm – FBI agents re-open laptop lid of computer

   •    10:52:47 pm – FBI agents reconnect household Internet.

   •    10:55:00 pm – FBI agents take laptop computer out of the house. (approx. time)

   •    11:05:00 pm – FBI agents (all) leave the house. (approx. time)

   •    11:50:19 pm – FBI agents plug in laptop power cable (battery charging).

   •    11:50:19 pm – FBI agent’s re-open laptop lid.

   •    11:52:08 pm – FBI agents begin using touchpad.

   •    12:10 am to 1:08 am (January 19, 2017) - FBI agents were accessing and running

        commands on the laptop computer, including extra filesystem mounted by user me2

        at 12:10:55 am and tmp1.filesystem mounted by user me2. At 12:11:01 am.

   •    4:40 am (January 19, 2019) – FBI agents obtain signed search warrant for laptop

        computer.



        As the above laptop computer logs themselves will show, prior to obtaining a

search warrant, FBI agents repeatedly opened the laptop lid, ran commands on

Defendant’s computer, and accessed computer data on Defendant’s computer. These

activities were undertaken by the FBI agents despite being expressly notified by

Defendant that they did not have his consent to do so.

        In preparation of this motion to suppress, Defendant, through counsel, retained the

services of a forensic computer expert, C. Matthew Curtin. A copy of his expert report

relevant to this suppression motion is attached to this motion, and is hereby incorporated into

this motion, along with a copy of Mr. Curtin’s curriculum vitae. (See Attached Exhibit A).




                                             8
       Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 9 of 30. PageID #: 244



Of specific importance, to the issues at bar, is the following determination made by Mr.

Curtin:

          “We find that evidence shows that the condition in which law enforcement
          officials discovered the Acer Laptop was with the screen blanked and the lid
          open no more than 1 and 3/4 inches. No onscreen activity would be visible
          before physical manipulation of the lid to open it further, which happened at
          22:13 local time according to the computer’s clock.”

          Defendant asserts that Mr. Curtin’s forensic review and conclusions, as set forth

in his expert report, entirely corroborate the Defendants’ position regarding the factual

circumstances surrounding the Government’s warrantless searches and seizure of

Defendant’s lap top computer on January 18, 2019 through January 19, 2019.



                                   LAW AND ARGUMENT

  I.      Defendant’s Standing

          An individual has standing to challenge a search or seizure based upon a Fourth

Amendment violation when that individual has an objectively reasonable expectation of

privacy in the item that was seized and searched. Katz v. United States, 265 U.S. 57

(1967); United States v. Gillis, 358 F.3d 386, 391 (6th Cir. 2004). “[S]tanding to challenge

the search of [a place] hinges on whether he had a reasonable expectation of privacy in the

[place]. To establish such an expectation, the defendant must show (1) that he had a

subjective expectation of privacy, and (2) that his expectation was objectively reasonable.”

United States v. Washington, 573 F.3d 279,283 (6th Cir. 2009).

          In the case at bar, the laptop computer which was searched and then seized

from Defendant’s computer room at his home, as well as the external hard drive located

next to the laptop computer were Defendant’s property. The room that was searched in



                                               9
       Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 10 of 30. PageID #: 245



Defendant’s home was his computer room. As such, Defendant clearly had an objective

reasonable expectation of privacy in both the computer and external hard drive, as well

as his computer room located in his house. Thus, he has standing to challenge the

search and seizure of both items.



 II.    The Search And Seizure Without A Warrant Was Unreasonable Under The Fourth
        Amendment

        As the United States Supreme Court stated in Katz v. United States, 389 U.S.

347 (1967):

        Searches conducted without warrants have been held unlawful "notwithstanding
        facts unquestionably showing probable cause," Agnello v. United States, 269 U. S.
        20, 269 U. S. 33, for the Constitution requires "that the deliberate, impartial
        judgment of a judicial officer . . . be interposed between the citizen and the police. .
        . ." Wong Sun v. United States, 371 U. S. 471, 371 U. S. 481-482. "Over and
        again, this Court has emphasized that the mandate of the [Fourth] Amendment
        requires adherence to judicial processes," United States v. Jeffers, 342 U. S. 48,
        342 U. S. 51, and that searches conducted outside the judicial process,
        without prior approval by judge or magistrate, are per se unreasonable under
        the Fourth Amendment -- subject only to a few specifically established and
        well delineated exceptions.
                                                                             (emphasis added)

        Therefore, since the searches at issue in this case – Defendant’s home,

Defendant’s computer room, Defendant’s computer and external hard drive, and the

seizure of the computer and external hard drive were done without a warrant, they were

per se Constitutionally unreasonable, and any evidence obtained as a result of these

Government actions must be suppressed.

        The exceptions, mentioned in Katz, supra, relevant to the case at bar, include (1)

“exigent circumstances” - when probable cause to search or seize exists and officers



                                             10
       Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 11 of 30. PageID #: 246



reasonably believe that contraband or evidence may be destroyed or removed before a

search warrant could be obtained. See Mincey v. Arizona, 437 U.S. 385 (1978); (2) the

individual “consents”. See Illinois v. Rodriguez, 497 U.S. 177, 183-84, (1990); (3) the

item to be seized is an instrumentality of the crime within “plain view”, requiring the

officer to be in a lawful position to observe and access the evidence, and its

incriminating character must be immediately apparent. See Horton v. California, 496

U.S.128, 136 (1990). None of these exceptions are available to the Government in the

case at bar.



III.    The Government Cannot Show Exigent Circumstances

        Circumstances that qualify as “exigent” lie in one of four categories: (1) hot pursuit

of a fleeing felon; (2) imminent destruction of evidence; (3) the need to prevent a

suspect’s escape; and (4) a risk of danger to the police or others. United States v.

Johnson, 22 F.3d 674, 680 (6th 1994). The burden of proof is on the government to prove

the exigency, and as the Sixth circuit noted in United States v. Purcell, “Qualification for

this exception is not easy.” 526 F.3d 953 (6th 2008). The Government cannot prove any

of the four exceptions to the search warrant requirement to justify the FBI agents’

warrantless search and seizure of Defendant’s laptop computer and external hard drive.

Clearly, the officers were not in hot pursuit of someone carrying the computer, there was

no risk of danger to the agents or others, nor was seizure of the computer necessary to

prevent a suspect’s escape or to mitigate a risk of danger to the agents or to others.

Lastly, the Government will be able to present nothing to support a claim that the seizure

of the computer was necessary to prevent the destruction of evidence. See Mincey v.



                                              11
     Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 12 of 30. PageID #: 247



Arizona, 437 U.S. 385, 394 (1978) (exigent circumstances do not justify search or seizure

where police guard at door could prevent loss of evidence). United States v. Jeffers, 342

U.S. 48, 52 (1951) (same); Flippo v. West Virginia, 528 U.S. 11 (1999)(no “crime scene”

exception exists for getting a warrant); cf. U.S. v. Beasley, 199 Fed.Appx. 418 (6th 2006)

(where officers, even upon seeing baggies of marijuana and scales during a protective

sweep, secured the motel room and procured a warrant).

      The principles governing warrantless searches based on "exigent circumstances"

are fairly well settled. In the Fourth Amendment, the Founders required a warrant for

searches and seizures because they did not trust constables, sheriffs and other officers to

decide for themselves when they had probable cause to search houses, individuals and

places of business. The first and most important principle is that searches must ordinarily

be cleared in advance as a part of the judicial process. In Coolidge v. New Hampshire,

403 U.S. 443, 454-55, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971) (footnotes omitted), the

Supreme Court explained: Thus the most basic constitutional rule in this area is that

"searches conducted outside the judicial process, without prior approval by judge or

magistrate, are per se unreasonable under the Fourth Amendment--subject only to a few

specifically established and well-delineated exceptions." The exceptions are "jealously

and carefully drawn," and there must be "a showing by those who seek exemption ...that

the exigencies of the situation made that course imperative.” "[T]he burden is on those

seeking the exemption to show the need for it." (Emphasis added and footnotes omitted.)

In order for a warrantless search to pass muster, probable cause must exist, but "no

amount of probable cause can justify a warrantless seizure," id. at 471, 91 S.Ct. 2022,

because, in addition, the cause of the search must be based on an "emergency" and



                                            12
     Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 13 of 30. PageID #: 248



hence, "inadvertent" or unanticipated. "Where the discovery is anticipated, where the

police know in advance the location of the evidence and intend to seize it, the situation is

altogether different." Id. at 470, 91 S.Ct. 2022.

       Here, even if the warrantless entry into the Defendant’s residence was justified by

the consent of Defendant’s parents, the search, seizure and removal of the computer

from his home was not. As an initial matter, the seizure of the computer was not

supported by probable cause, which is itself violative of the Fourth Amendment. See

Arizona v. Hicks, 480 U.S. 321, 325 (1987). However, even if the officers had probable

cause—and not merely a hunch that the computer contained evidence of computer

crimes—that alone does not give the officers license to seize the computer and remove it

from Defendant’s residence. Absent one of the aforementioned exceptions, the Fourth

Amendment still requires that the officers secure a warrant to seize property.

If the FBI agents indeed had probable cause to support their contention that the computer

contained contraband or evidence, the Fourth Amendment dictates that they should have

secured a warrant authorizing them to seize the property. They failed to do so and,

instead, seized the property without a warrant and without any justification for an

exception to the warrant requirement. Consequently, the evidence must be suppressed

as having been procured in violation of Defendant’s Fourth Amendment rights.

Accordingly, the seizure of the computer violated the Fourth Amendment and all evidence

seized as a result of the seizure must be suppressed as “fruits of the poisonous tree.” See

Wong Sun v. United States, 371 U.S. 471, 485 (1963).




                                             13
      Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 14 of 30. PageID #: 249



IV.    No Voluntary Consent To Search House

       “Whether consent is voluntary is a question of fact determined from the totality of

the circumstances." United States v. Lopez-Medina, 461 F.3d 724, 737 (6th Cir. 2006).

The Government has the burden to prove " through clear and positive testimony that the

consent to search was given voluntarily. Consent is voluntary when it is unequivocal,

specific and intelligently given, uncontaminated by any duress or coercion." United States

v. Ivy, 165 F.3d 397, 402 (6th Cir. 1998) (internal quotation marks and citations omitted).

This determination is based on the totality of the circumstances, and this Court has

identified a number of factors that are often relevant to this consideration including the

age, intelligence, and education of the individual giving consent, whether the individual

understands that he or she has a right to refuse consent, whether the individual

understands his or her constitutional rights, the length and nature of any detention, and to

what extent the police engaged in coercive or punishing conduct. See, e.g., United States

v. Elkins, 300 F.3d 638, 647 (6th Cir. 2002). Part of this Court's voluntariness analysis is a

consideration of “the circumstances surrounding the search for 'more subtle forms of

coercion that might flaw [an individual's] judgment." United States v. Moon, 513 F.3d 527,

537 (6th Cir. 2008) (alteration in original) (quoting Schneckloth v. Bustamonte, 412 U.S.

218, 227, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973)).

       In U.S. v. Tatman 397 Fed.Appx. 152 (6th Cir. 2010) the Court held that a “consent

search” of the Defendant’s home, based on a written consent form, signed by the

Defendant’s estranged wife, was not voluntary. The Court went on to state the applicable

law as follows:

       " Whether consent is voluntary is a question of fact determined from the totality of
       the circumstances." United States v. Lopez-Medina, 461 F.3d 724, 737 (6th Cir.

                                             14
     Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 15 of 30. PageID #: 250



       2006). …………. The Government has the burden to prove " through clear and
       positive testimony that the consent to search was given voluntarily. Consent is
       voluntary when it is unequivocal, specific and intelligently given, uncontaminated
       by any duress or coercion." United States v. Ivy, 165 F.3d 397, 402 (6th Cir.
       1998) (internal quotation marks and citations omitted). This determination is
       based on the totality of the circumstances, and this Court has identified a number
       of factors that are often relevant to this consideration including the age,
       intelligence, and education of the individual giving consent, whether the individual
       understands that he or she has a right to refuse consent, whether the individual
       understands his or her constitutional rights, the length and nature of any
       detention, and to what extent the police engaged in coercive or punishing
       conduct. See, e.g., United States v. Elkins, 300 F.3d 638, 647 (6th Cir.
       2002). Part of this Court's voluntariness analysis is a consideration of “the
       circumstances surrounding the search for 'more subtle forms of coercion that
       might flaw [an individual's] judgment." United States v. Moon, 513 F.3d 527, 537
       (6th Cir. 2008) (alteration in original) (quoting Schneckloth v. Bustamonte, 412
       U.S. 218, 227, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973)).


       In the case at bar, as in Tatman, there were a number of subtle, and not so subtle

forms of coercion that operated upon Defendant’s parents in such a manner so as to

make their consent for law enforcement agents to enter the house, and go to particular

parts of the home, specifically the hallway outside Defendant’s computer room, not

voluntary. The presence of seven law enforcement agents appearing at the door of a

naïve, older, law-abiding couple, late at night (10:00 pm), in the middle of winter, stating

that they were investigating a serious crime is at best intimidating, and at worst, outright

coercive. The fact that the lead investigators identified themselves as FBI agents

certainly served as another subtle form of coercion for Defendant’s parents to allow the

agents into the house, show them their respective computers, and take them through

various parts of the home. Moreover, there is no indication that a complete explanation of

their rights and options, regarding “cooperating” with the FBI agents’ investigation, was

given to either Mr. or Mrs. Durachinsky.

                                             15
      Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 16 of 30. PageID #: 251



       Defendant asserts that based upon the totality of the circumstances, the

Government will not be able to meet its burden in proving that Mr. and Mrs. Durachinsky’s

consent for the law enforcement agents to enter and wander about Defendant’s home

was voluntary.



 V.    No Consent To Search Computer Room Or Search And Seize Personal Computer

It is expected that the Government will assert that Defendant’s parents gave the law

enforcement officers consent to enter the their and the Defendant’s house, consent to

be in the rooms in which Mr. and Mrs. Durachinsky led agents into in order to show

them their respective computers, and consent to be in the hallway outside of

Defendant’s computer room. However details of Mr. and Mrs. Durachinsky’s alleged

consent to search, and scope thereof, are unclear. The Government bears the burden

of proving the alleged consent to search was voluntary. United States v. Erwin, 155

F.3d 818, 823 (6th Cir. 1998). An evidentiary hearing is thus necessary to determine the

circumstances of the alleged grant of consent by Mr. and Mrs. Durachinsky and, if

consent was granted, to determine whether the search exceeded the scope of any such

consent. A person who consents to a warrantless search has the right to restrict the

scope of the search. Florida v. Jimeno, 500 U.S. 248, 252, (1991); U.S. v. Tatman, 397

Fed.Appx. 152 (6th Cir. 2010). Based upon FBI reports, statements made by Mr. and

Mrs. Durachinsky, as well as the Defendant’s version as to what occurred relevant to

the search and seizure of his computer, it seems undisputed that Mr. and Mrs.

Durachinsky, and Defendant, all expressly denied consent for the agents to either

search or seize his computer. It also appears that the Government will not be able to



                                           16
      Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 17 of 30. PageID #: 252



show that any consent to enter various parts of their home, given by the Durachinskys,

extended to Defendant’s computer room. If the Government cannot show that agents

had consent to enter Defendant’s computer room, it would have been physically

impossible for them to have seen the computer screen (even assuming arguendo that

their account of the computer lap top lid being “slightly open” is correct). If they could

not see the computer screen, they would not have been able to see someone possibly

remotely accessing the computer, and would not have learned the additional factual

circumstances that led them to reach the probable cause threshold that they were

lacking when they initially went to Defendant’s house. It would also fatally undercut the

Government’s argument that agents were justified in further searching and accessing

the computer base on “exigent circumstances”.



VI.    The Data On The Laptop Screen Was Not In Plain View

       It is expected that the Government will argue that it was the agents’ viewing of

the contents of the laptop computer screen, and the visible remote accessing of that

screen that helped furnish the probable cause, necessary to justify the further search of

the computer and the seizure as well, under the theory that exigent circumstances then

existed. Evidence of a crime may be seized without a warrant under the “plain view”

exception to the warrant requirement. To rely on this exception, the agent must be in a

lawful position to observe and access the evidence, and its incriminating character must

be immediately apparent. See Horton v. California, 496 U.S. 128, 136 (1990). A

warrantless seizure of property is justified under the “plain view” exception when the

incriminating nature of the object or thing to be seized is “immediately apparent.” Texas



                                             17
     Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 18 of 30. PageID #: 253



v. Brown, 460 U.S. 730 (1983); United States v. McLernon, 746 F.2d 1098 (6th Cir.

1984).

         In Arizona v. Hicks, 480 U.S. 321 (1987), a case on point with the case at bar, a

bullet fired through the floor of the defendant’s apartment, injuring a man on the floor

below. The police entered the defendant’s apartment to search for the shooter and

additional victims. Id. While conducting a protective sweep of the apartment, the police

noticed expensive stereo equipment that they suspected was stolen. Id. They moved

the equipment in order to read and record the serial numbers. Id. After running the serial

numbers through their data base and learning that the equipment had been taken

during an armed robbery, the police immediately seized the equipment. Id. The

Supreme Court held that the police officer’s action in merely moving the equipment in

order to record the serial number violated the Fourth Amendment. Id. at 323. The

Supreme Court explained that because the officers had only “reasonable suspicion”—

less than probable cause—to believe that the equipment was stolen, the government

could not rely on the plain view doctrine as it applies to seizures. Id. at 322. If the

officers had had probable cause to believe that the equipment had been stolen, the

Court stated that the plain view doctrine would have sustained the seizure of the

equipment without a warrant. Id. In the absence of probable cause, the Supreme Court

affirmed the lower court’s decision to suppress the evidence seized from the

defendant’s apartment. Id. at 321.

         There was nothing about the presence of a laptop computer, located in a

person’s (Defendant’s) computer room that was out of the ordinary or suspicious.

Further, since the lid of the laptop was closed, there was absolutely no indication, to any



                                              18
     Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 19 of 30. PageID #: 254



nearby observer, that the computer was either stolen, contraband, or being used in the

commission of a crime. In U.S. v. MacLevain 310 F.3d 434 (6th Cir. 2002), a case

involving the seizure of “plain view” evidence, during the execution of a search warrant,

the Court suppressed the evidence, and gave a very complete explanation of the “plain

view’s” concept of “immediately apparent”:

      This Court has long deliberated what "immediately apparent" means. We
      summarized the factors used in many of our prior cases in United States v. Beat,
      810 F.2d 574, 576-577 (6th Cir. 1987). We found that while none of these factors
      is necessary, they are instructive as to what this court has used to find that the
      criminality of a piece of evidence was "immediately apparent." Id. The factors
      include l)"a nexus between the seized object and the items particularized in the
      search warrant," 2)"whether the 'intrinsic nature' or appearance of the seized
      object gives probable cause to believe that it is associated with criminal activity,"
      and 3) whether "the executing officers can at the time of discovery of the object
      on the facts then available to them determine probable cause of the object's
      incriminating nature." Id. (internal citations omitted) (emphasis in original). These
      factors offer a context within which to evaluate the search and seizure of the four
      items in McLevain's house.…………

      We begin with the first of the Beat factors. No nexus between the object seized
      and the items in the search warrant exists in our case. Cauley was the subject of
      the search. McLevain was an afterthought that has never been explained. The
      warrant had nothing to do with drug paraphernalia.

      The second factor is whether the "intrinsic nature" of the items gives probable
      cause to believe it is contraband, such as marijuana or cocaine on a table in plain
      view. The case of Arizona v. Hicks, 480 U.S. 321, 107 S.Ct. 1149, 94 L.Ed.2d
      347 (1987), is instructive. In that case, the police entered an apartment to search
      for a shooter. While they were there, an officer saw stereo equipment that he
      thought was incongruous in the otherwise poorly furnished apartment. Id. at 323,
      107 S.Ct. 1149. The officer suspected the stereo was stolen, so he moved the
      equipment in order to read the serial numbers. Id. The Supreme Court found that
      "taking action, unrelated to the objectives of the authorized intrusion, which
      exposed to view concealed portions of the apartment or its contents, did produce
      a new invasion of respondent's privacy unjustified by the exigent circumstance
      that validated the entry." Id. at 325, 107 S.Ct. 1149. There was nothing about the
      "intrinsic nature" of the stereo equipment that proclaimed it as contraband.

                                             19
Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 20 of 30. PageID #: 255



 McLevain claims that there is nothing about the intrinsic nature of a twist tie, a
 cigarette filter, a spoon with residue, or a bottle that makes it immediately
 apparent that those items are contraband. In McLernon, a room was searched
 pursuant to a cocaine conspiracy, and agents seized a note pad and calendar
 from a desk, under the "plain view" exception. 746 F.2d at 1104. We said, in that
 case, these items "were hardly 'intrinsically' incriminating. Indeed such items are
 found in plain view of virtually every desk across this country. We do not, and
 cannot, subscribe to a rule of law which allows officers of the state to seize an
 item as evidence merely because it is in 'plain view.' " Id. at 1125 (emphasis in
 original). We found that the agents could not have immediately perceived those
 items as incriminating; "the agents' 'immediate' perceptions produced only visual
 images of two 'intrinsically innocent' items." Id. Similarly, the items found in
 McLevain's home might be found under beds, in sinks, and on mantels in many
 homes, and not exclusively those where methamphetamine is being used. While
 the cut cigarette filter and the prescription bottle with fluid in it might be out of the
 ordinary, the police are not authorized to seize odd items. We do not care what
 the explanation is for the items, but we care that there may be some other
 explanation for the items. Defense counsel pointed out at oral argument that
 sometimes smokers who do not want filters in their cigarettes remove them. The
 "plain view" exception authorizes seizure of only those items that "immediately
 app[ear]" to be contraband.

 In one sense, the facts of this case are similar to those of Texas v. Brown. In that
 case, an officer made a "plain view" seizure of narcotics at a routine driver's
 license checkpoint. Id. at 730, 103 S.Ct. 1535. In asking for the driver's license,
 the officer saw an opaque party balloon, tied at the end, drop from Brown's hand.
 Id. The officer knew from his experiences in previous narcotics arrests and from
 conversations with other officers that balloons tied as Brown's was were often
 used to carry narcotics. Id. at 742-743, 103 S.Ct. 1535. In this case, Detective
 Acquisito also testified that from his experiences as a narcotics officer he
 suspected that the twist tie, cigarette filter, spoon, and prescription bottle with
 liquid were being used with methamphetamine. In both cases, it was the
 officers's experiences as law enforcement agents that led them to believe that
 the seemingly quotidian objects were actually drug paraphernalia. The
 connection between these items and illegal activities, however, is not enough to
 render these items intrinsically incriminating. The connection is not enough to
 make their intrinsic nature such that their mere appearance gives rise to an
 association with criminal activity.




                                         20
     Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 21 of 30. PageID #: 256



       The final Beal factor examines whether "the executing officers can at the time [3]
       of discovery of the object on the facts then available to them determine probable
       cause of the object's incriminating nature." 810 F.2d at 577 (emphasis in
       original). In United States v. Szymkowiak, 727 F.2d 95, 95 (6th Cir. 1984), the
       United States had a warrant to search Szymkowiak's home for a television set
       and some jewelry, and the officers executing the warrant found and seized two
       guns. The officers thought that the guns had been illegally adjusted to rapidly fire.
       Id. The officers had to call an agent from the Bureau of Alcohol, Tobacco and
       Firearms to determine whether the guns were illegal. Id. at 96. We said, "From
       the facts available to the executing officers in the case before us, they could not
       determine whether they had discovered evidence of a criminal nature." Id. at 99.
       Similarly, from the facts available to the officers in McLevain's home, at the time
       of discovery, they could not determine if they had seen evidence of criminal
       activity.


       "When an item appears suspicious to an officer but further investigation is

required to establish probable cause as to its association with criminal activity, the item

is not immediately incriminating." United States v. Byrd, 211 F.3d 1270, 2000 WL

491511, **3 (6th Cir. 2000) (unpublished opinion).

       There was absolutely nothing about Defendant’s laptop computer, sitting on a

desk, with its lid closed, that gave rise to probable cause that it was involved in any

criminal activity. Therefore, there were no lawful grounds for searching or seizing it.

And as emphasized previously, if prior to going to the Durachinskys’ home that night,

law enforcement agents had adequate probable cause to believe that that a computer

belonging to Defendant was involved in criminal activity, the agents would have

certainly obtained a search warrant for Defendant’s home and his computer. They did

not get a warrant because they did not have probable cause. There was nothing

observable about Defendant’s computer that night which added anything to the law




                                             21
       Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 22 of 30. PageID #: 257



enforcement agents’ probable cause determination. Therefore its search and seizure

was unlawful.



VII.    Exigent Circumstances Exception Unavailable To The Government

        Pursuant to the United States Supreme Court’s holding in Kentucky v. King, 563

U.S. 452 (2011), “The exigent circumstances rule applies when the police do not create

the exigency by engaging or threatening to engage in conduct that violates the Fourth

Amendment.” The Court went on to further state:

        The proper test follows from the principle that permits warrantless searches:
        warrantless searches are allowed when the circumstances make it reasonable,
        within the meaning of the Fourth Amendment, to dispense with the warrant
        requirement. Thus, a warrantless entry based on exigent circumstances is
        reasonable when the police did not create the exigency by engaging or
        threatening to engage in conduct violating the Fourth Amendment. A similar
        approach has been taken in other cases involving warrantless searches. For
        example, officers may seize evidence in plain view if they have not violated the
        Fourth Amendment in arriving at the spot from which the observation of the
        evidence is made, see Horton v. California, 496 U. S. 128, 136–140; and they
        may seek consent-based encounters if they are lawfully present in the place
        where the consensual encounter occurs, see INS v. Delgado, 466 U. S. 210,
        217, n. 5. Pp. 8–10.
                                                                      (emphasis added)

        In the case at bar, Defendant asserts that in order to view the laptop computer

screen, that Government agents violated the Fourth Amendment in multiple ways,

including but not limited to: (1) entering Defendant’s computer room without consent,

and moving a chair that was blocking the view of the laptop computer, and (2) opening

the closed lid of the computer and looking at the screen; all done without Defendant’s or

his parents’ consent. Therefore, the “exigent circumstances” exception to the warrant

requirement is not available in this case.


                                             22
        Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 23 of 30. PageID #: 258



VIII.    The Exclusionary Rule Bars The Use Of Evidence And Derivative Evidence
         Against Defendant

         The exclusionary rule bars, from trial, evidence obtained either during or as a direct

result of an unlawful invasion of an individual’s Fourth Amendment rights. Wong Sun v. United

States, 371 U.S. 471, 485 (1963). The exclusionary rule is the only effective tool to ensure the

fundamental constitutional guarantee of the sanctity of the home. Id. The policy rationale

behind the exclusionary rule is to deter police officers from lawless conduct. In the case at

bar, it is clear that the Government agents violated Defendant’s Fourth Amendment rights with

the search of his home, the search of his computer room, the search of his laptop computer,

the seizure of his computer, and the additional searches of his computer prior to the issuance

of a search warrant for the search of his computer.

         The Government will likely argue that the Court should apply either of the two

exceptions to the exclusionary rule in this case, namely, the inevitable discovery

doctrine, and/or the independent source doctrine. However, neither doctrine is

applicable on the facts of this case.

         The independent source doctrine applies to evidence “initially discovered during, or as

a consequence of, an unlawful search, but later obtained independently from activities

untainted by the initial illegality.” Murray v. Williams, 487 U.S. 533 (1988). The Court in

United States v. Leake, 95 F.3d 409, 412 (6th Cir. 1996) explained as follows:

         Under the independent source doctrine, evidence will be admitted if the government
         can show it was discovered through sources "wholly independent of any constitutional
         violation." Nix, 467 U.S. at 442-43, 104 S.Ct. at 2508-09 (1984). The doctrine ensures
         that the government is not penalized for wrongdoing when such wrongdoing would not
         bear on the outcome of the case. "In the classic independent source situation,
         information which is received through an illegal source is considered to be cleanly


                                              23
     Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 24 of 30. PageID #: 259



      obtained when it arrives through an independent source unrelated to and independent
      of the unconstitutional search." Murray v. United States, 487 U.S. at 538-39, 108 S.Ct.
      at 2534 (quotation and citation omitted).


      Here, the police seized Defendant’s computer, and the evidence contained therein, in

one way only—through the warrantless seizure of the computer, after executing an initial

warrantless search of the computer. The Government cannot in good faith argue that there is

no causal connection between the seizure and initial search of the computer, and the resulting

search warrant for that warrant. Clearly, the search warrant affidavit for Defendant’s

computer and external hard drive incorporated affiant observations that were based on the

earlier unlawful searches and seizure. (See Attached Exhibit B). The search warrant

affidavit itself contains what the Government contends is probable cause in Paragraphs 20-27

of Exhibit B; said probable cause obtained from the prior unlawful searches and seizure. The

doctrine applies only to evidence that was discovered “by means wholly independent of any

constitutional violation”. Since the additional probable cause was developed only by the

unlawful conduct by the Government agents at Defendant’s home, and then when the

computer was in the custody of the agents (but prior to the issuance of the search warrant),

the application of the independent source doctrine would be improper.

      The inevitable discovery doctrine, an extrapolation of the independent source

doctrine, applies to tainted evidence that would have been obtained inevitably. United

States v. Howard, 621 F.3d 433, 451 (6th Cir. 2010). The prosecution must establish by

a preponderance of the evidence that the information ultimately or inevitably would have

been discovered by lawful means. See Nix v. Williams, 467 U.S. 431, (1984). A

successful inevitable discovery argument, “requires the government to proffer clear



                                            24
     Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 25 of 30. PageID #: 260



evidence ‘of an independent, untainted investigation that inevitably would have

uncovered the same evidence’ as that discovered” as a result of the illegal seizure.

United States v. Dice, 200 F.3d 978, 986 (6th Cir. 2000); United States v. Kennedy, 61

F.3d 494, 500 (6th Cir. 1995) (inevitable discovery applied where defendant’s illegally

searched luggage would have inevitably been found by airline personnel to contain

narcotics because of the airline’s policy of opening lost luggage).

       The inevitable discovery doctrine is conceptually more problematic than the

independent source doctrine because it involves a degree of deducing what would have

happened rather than simply evaluating what actually happened. Here, the Government

may contend that the data on Defendant’s computer would have inevitably been

discovered had the officers secured the scene, and then obtained a search warrant prior

to searching the computer and seizing it. However, even if the Government could

somehow prove what is actually mere speculation, it is of no moment because the Sixth

Circuit has emphatically rejected the Government’s reliance on the inevitable discovery

doctrine under the circumstances presented here. In United States v. Haddix, 239 F.3d

766, 768 (6th Cir. 2001), the Court attacked the Government’s theory—that it could

have obtained a warrant, but chose not to, as follows:

       “Under such a theory, evidence that would constitute probable cause for a
       warrant, even when that evidence’s existence is unknown to the police, is
       inherently destined to be ‘inevitably discovered.’” The court then emphasized,
       “Let it be absolutely clear: this is untenable. As we have noted before, this
       position of the United States would ‘completely obviate the warrant requirement’
       and would constitute a ‘radical departure from the Fourth Amendment warrant
       requirement precedent.” Id. (quoting United States v. Johnson, 22 F.3d 674, 683-
       84 (6th Cir. 1990)).




                                            25
     Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 26 of 30. PageID #: 261



See also, United States v. Quinney, 583 F.3d 891 (6th Cir. 2009) (printer seized from

the defendant’s residence without a warrant was not admissible under the inevitable

discovery doctrine even through the police had probable cause and could have obtained

a search warrant); United States v. Bowden, 240 Fed.Appx. 56, 63 (6th Cir. 2007)

(“Doubtless, the inevitable discovery doctrine does not permit police, who have probable

cause to believe a home contains contraband, to enter a home illegally, conduct a

warrantless search and escape the exclusionary rule on the ground that ‘the police

could have obtained a warrant yet chose not to do so’”).

      In the present case, application of either the independent source or the inevitable

discovery doctrines would sanction “post-hoc rationalization through which the Fourth

Amendment’s prohibition against illegal searches and seizures can be nullified.” United

States v. Gross, 624 F.3d 309, 321 (6th Cir. 2010). The exclusionary rule application is

particularly important here, where officers have decided to create their own exceptions

to the Fourth Amendment’s requirement—where officers choose expediency or,

perhaps, budget concerns, over a citizen’s right “to be secure in [his] person, house,

papers, and effects.” U.S. Const. Amend. IV.



                           SUMMARY AND CONCLUSION

      In the case at bar, Government law enforcement agents were investigating

Defendant for certain computer crimes. Without obtaining a search warrant, presumably

because they believed that they did not yet have probable cause (and thus enough

information and/or evidence to support the issuance of a search warrant), they

attempted to conduct a warrantless search of Defendant’s home, and then search,



                                            26
     Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 27 of 30. PageID #: 262



seize, and then again search his personal computer, during a time period when

Defendant was away from home at work. Although Defendant’s parents indicated to the

Government agents that they consented to some of the law enforcement agents

entering the house, to the inspection of their computers, and allowed agents into the

rooms in which their computers were situated, an objective review of the circumstances

at the time, reveal that their “consent” was probably not voluntary. Even if their consent

to allow Government agents to enter the house, and look at their own computers, is

deemed voluntary, clearly they did not give agents consent to enter Defendant’s

computer room, move furniture in order to inspect the laptop computer, open the lid of

Defendant’s laptop computer, access or run commands on Defendant’s laptop

computer, or seize the laptop computer. Further, after the computer was in the

possession of the FBI agents, but prior to them having obtained a search warrant, law

enforcement agents once again accessed and ran commands on Defendant’s computer

without his consent, or anyone authorized to give consent.

       While they were in Defendant’s house, there was absolutely nothing, in plain

view, which was observed by the law enforcement agents that resulted in them

obtaining additional probable cause that Defendant’s computer, located in his computer

room, was involved in, or was evidence of the computer crimes that they were

investigating. As pointed out above, at the time the agents first saw the computer, the

laptop lid would have been closed. There would have been no way for them to have

seen the computer screen, or viewed any alleged remote access that was taking place.

Further, there would have been no way that the screen would have been visible (even

assuming arguendo that the laptop lid was slightly open) to someone standing in the



                                            27
     Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 28 of 30. PageID #: 263



hallway looking into the room, since a chair was directly in front of the computer and

would have blocked that person’s line of sight. And, if they believed that they had

probable cause that that specific computer was involved in the crimes that they were

investigating, they certainly would have obtained a search warrant in the first place,

before going out to Defendant’s house.

       With regard to possible exigent circumstances, the law enforcement agents

created those very circumstances by going out to Defendant’s house without a warrant,

and then alerting Defendant as to their investigation of him and his computer. Their

unlawful actions in entering Defendant’s computer room, and then opening the

computer lid and observing the computer screen, caused them to determine that the

computer was probably involved in the crimes being investigated. With their improperly

obtained observations of the computer screen, coupled with their having given the

Defendant knowledge of their investigation, the Government may now seek to use the

“exigent circumstances” exception to the warrant requirement. However, Defendant

adamantly asserts that this exception is not available to the Government under

Kentucky v. King, 563 U.S. 452 (2011), since it was the Government’s own unlawful

actions, to begin with, that caused the exigent circumstances to arise.

       As a result of the observation of Defendant’s computer screen, the FBI agents

believed that Defendant had remotely accessed his computer from his work computer.

Based upon that determination, agents went out to Defendant’s employment and seized

his work computer. Further, as a result of the subsequent search of Defendant’s

computer, charges were brought against Defendant, which directly led to him, with

counsel, giving two separate proffer statements to the Government – on January 20,



                                            28
     Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 29 of 30. PageID #: 264



2017 and May 23, 2017. During both of those proffer sessions, Defendant made

incriminatory oral statements to the Government investigators. As derivate evidence of

an unconstitutional search and seizure, Defendant asserts that those items of evidence

should also be subject to the exclusionary rule and suppressed. Further, any and all

derivative evidence obtained as a result of Defendant’s proffer statements, or derived

from computer data found on Defendant’s computers must also be suppressed.

      Therefore, Defendant respectfully requests that the Court find that Defendant’s

personal laptop computer, the computer data found on Defendant’s personal computer,

work computer, and external drives/flash drives, as well as his two proffers statements

be suppressed as having been obtained in violation of his Fourth Amendment rights.

Any and all other evidence obtained as a result of Defendant’s proffer statements, or

derivatively obtained from any of the aforementioned computer data must also be

suppressed.



                                         Respectfully submitted,

                                         /s/ Thomas E. Conway
                                         Thomas E. Conway (Reg. 0021183)
                                         Attorney for Defendant
                                         55 Public Square Suite 2100
                                         Cleveland, Ohio 44113
                                         (216) 210-0470 - phone
                                         (216) 621-8714 - Fax
                                         teconway@sbcglobal.net - Email




                                           29
     Case: 1:18-cr-00022-SO Doc #: 63 Filed: 04/28/19 30 of 30. PageID #: 265



                               CERTIFICATE OF SERVICE

       I certify that the forgoing was filed electronically on April 28, 2019. Notice of this

filing will be sent to all parties by operation of the Court’s electronic filing system, and

can be accessed through said system.


                                            /s/ Thomas E. Conway
                                            Thomas E. Conway




                                              30
